DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.
Response to Amendment
The amendment of claims 1, 42 are supported by the specification. The new claims 62-63 are supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claim 59 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 59 recites “3.8 mm width”. However, the specification does not disclose a sample having a 3.8 mm width.
Claims 49-50, 59 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 49 recites “branching carbon atoms”. What are they? For purposes of expediting prosecution, it is interpreted as tertiary or quaternary carbon atoms. 
Claim 59 recites “to apply liquid coating”, does it refer to the coating composition?
Claim 59 recites the limitation "the free film".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
Claims 1, 42-44, 46-59, 62-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer et al (WO2016/196190) in view of Gibanel et al (WO2016/105502).
Claims 1, 42-44, 46, 52, 55, 59, 63: Singer teaches an aqueous coating composition for food or beverage containers comprising an acid-functional acrylic polymer having a Tg of 25-80°C and a crosslinker, the composition may be completely free of styrene monomer, the crosslinker can be N,N,N',N'-tetrabis(2-hydroxypropyl)adipamide [0017, 0030-0031, 0035-0036, 0038, 0043, examples]. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Singer does not explicitly teach the Tg being greater than 40°C. 
However, Gibanel discloses a coating composition for food or beverage containers and teaches the latex having a Tg of greater than 40°C can reduce flavor scalping [0032]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made adjust the Tg of Singer latex to be greater than 40°C to reduce flavor scalping.
Singer is silent with respect to the property of the composition. However, the teachings from Singer have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.
Claim 47: the amount of acid monomer is up to 10wt%, which equals to 65mg KOH/g ((10/86*56)/100)*1000 if the acid monomer is methacrylic acid.
Claim 48-50: the emulsion monomer can be isopropyl methacrylate, isobutyl methacrylate etc. [0011]. 
Claim 51, 54: Singer teaches the alkyl (meth)acrylate are present in amounts of 20-80 wt% based on monomer components [0012]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to recognize that the branched monomer or methyl methacrylate can be any amount within 20-80wt% including those fall within the claimed range because it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
Claim 53, 58: difunctional (meth)acrylate monomer can be use [0015]. And a reactive polymerizable surfactant is used, which reads on a non-polymeric surfactant.
Claim 56-57: the composition can be substantially free (i.e. less than 5 wt%) of crosslinker selected from polyisocyanates, aminoplast resin and phenolic resins. Phenolic resin can be a reaction product of resol with formaldehyde [0034]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a mixture of hydroxyalkylamide crosslinker and phenolic resin because it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972). The amount of hydroxyalkylamide crosslinker is 3-15 wt%. When facing a mixture of compounds targeting to be useful for the same purpose, it is reasonable to mix the two compounds in any ratio including those fall within the claimed ranges.
Claim 62: the limitations have been addressed in claims 48, 51, and 42.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763